*260Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joey Chester Fulmer appeals the district court’s order accepting the magistrate judge’s recommendation to grant Defendant’s summary judgment motion on his employment discrimination claim, brought pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C.A. §§ 12101-12213 (West 2005 & Supp.2011). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Fulmer v. TranTech Radiator Prods. Inc., No. 8:10-cv-01854-JMC, 2012 WL 589209 (D.S.C. Feb. 22, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.